DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-4, 9-13, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler (US 2017/0340934 A1) in view of Bono (US 5,614,282 A).

	Regarding claim 1, Kohler teaches A substrate mountable on a lacrosse stick head, said head including a throat attached to a shaft, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop, said substrate comprising: a plurality of portions having different stiffness characteristics.  See Figure 18, [0220+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  Wherein said plurality of portions comprise: a first portion and a second portion, said portions positioned proximate to said sidewalls; and a central portion extending from said ball stop to said scoop and positioned between said first and second portion; wherein said first and second portions are knit with plain stitches; and wherein said central portion is knit with purl stitches Kohler at Figure 18 teaches the different portions and at [0166+] the plain stitches and purl stitches for knitting (see any desired pattern in [0166+] and reference [0220+] wherein the previous recited embodiments stitches can be used).  The use of purl stitches is well known in the art (as such are standard stitches in knitting) an ordinary artesian would readily have known that purl stitches can be used for the central portion as described in claim 1.  Bono teaches a continuous strand of yarn knit to form said substrate See abstract which speaks of a continuous strand of flexible material knitted.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+).

	Regarding claim 21, Kohler teaches A lacrosse stick, said stick comprising: a shaft; a head comprising a throat attached to said shaft, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop; a substrate comprising a plurality of portions having different stiffness characteristics.  See Figure 18, [0221+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  Wherein said plurality of portions comprise: a first portion and a second portion, said portions positioned proximate to said sidewalls; and a central portion extending from said ball stop to said scoop and positioned between said first and second portion; wherein said first and second portions are knit with plain stitches; and wherein said central portion is knit with purl stitches Kohler at Figure 18 teaches the different portions and at [0166+] the plain stitches and purl stitches for knitting (see any desired pattern in [0166+] and reference [0220+] wherein the previous recited embodiments stitches can be used).  The use of purl stitches is well known in the art (as such are standard stitches in knitting) an ordinary artesian would readily have known that purl stitches can be used for the central portion as described in claim 21.  Bono teaches substrate portions comprise a continuous strand of yarn knit to form said substrate.  See abstract which speaks of a continuous strand of flexible material knitted.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+).

	Regarding claims 2, 9, 10, 11, 12, 17, 18, 20, Kohler teaches:
2:  a top and bottom portion as claimed (See Figure 18)
9: a top portion knit with plain stitches (See [0166+] wherein any desired pattern is disclosed such as “plain” stitches.)
10: [0152+] teaches yarn which meets the limitations of claim 10.
11: Figure 18 and [0152+] teaches yarn knit to form the substrate wherein the figure teaches the different portions.
12: [0166+] teaches the plain stitches and Figure 18 teaches a bottom portion.
17: Figure 18 teaches reinforcements in spaced apart relation and positioned as claimed.  [0166+] teaches plain stitches.
18: Figure 18 teaches a first and second part positioned as claimed.
20: [0166+] teaches plain stitches.

	Regarding claim 3, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a bottom portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 4, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a top portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)
	
	Regarding claim 13, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a middle portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 19, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a first part.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)
	
	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Bono and Morrow (US 2019/0009153 A1).

	Regarding claim 5, Morrow teaches at least one shooting string positioned in a spaced relation from a scoop and transverse to a sidewall.  (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

	Regarding claims 6 and 8, Kohler teaches:
Claim 6:  a row of plain stitches (See [0166+])
Claim 8:  See [0152+] which speaks of a fiber used for constructing the substrate.  Morrow teaches the use of shooting strings. (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

	Regarding claim 7, Liwski teaches the use of alternating plain and purl stitches (See the Abstract).  Morrow teaches a knitting of a row which form shooting strings (See [0016+] and Figure 9-10)  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Morrow to include shooting strings to adjust the whip, throwing power and hold of the pocket.  These features are well known as functions of shooting strings to a person of ordinary skill in the art.  (See https://lacrossepack.com/lacrosse-pockets-explained-everything-you-need-to-know/)

Claims 41-44, 49-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Bono and https://www.allfreeknitting.com/Tips-for-Knitting/Knitting-Needle-Sizes (Needle_Sizes_NPL).

Regarding claim 41, Kohler teaches A method of making a substrate mountable on a lacrosse stick head, said head including a throat attached to a stick, a ball stop attached to said throat, a scoop distal to said throat, and sidewalls extending between said ball stop and said scoop, said substrate comprising a plurality of portions having different stiffness characteristics, said method comprising attaching said substrate to said head:  See Figure 18, [0221+ and 0166+]  The lacrosse pock and head of Kohler such as that shown in Figure 2 includes a shaft portion which connects to the head.  The citations above speak of differing stiffness characteristics.  The method steps of making the pocket of Kohler are obvious in view of the cited structure and explanation given in the citations.  Knitting a first portion and a second portion onto said needle having a first diameter to form said first and second portions, said portions positioned proximate to said sidewalls; and knitting a central portion extending from said ball stop to said scoop and positioned between said first and second portion onto said needle having a second diameter to form said central portion; wherein said second  diameter is greater than said first diameter Kohler as indicated above teaches the first, second and central portions as claimed.  Needle_Sizes_NPL teaches the use of different size needles wherein a second needle may have a diameter greater than a first needle diameter.  A review of the applicant’s specification does not find criticality to the needle sizes and their arrangement, wherein absent persuasive evidence the use of these specific sized needles and the method of use thereof is well within the scope of what was already known to an ordinary artesian.  Such is evidenced by the cited prior art of record which clearly shows this change in needle sizes is well known.  Bono teaches casting a continuous strand of yarn onto a needle; knitting said portions with said yarn; casting said yarn off said needle; tying off said yarn; See abstract which speaks of a continuous strand of flexible material knitted.  The knitting process includes a needle(s) used for casting a continuous strand, uncasting the yarn from the needle and tying off the yarn after knitting.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler with the teaching of Bono to provide a knit member with significant tensile strength in longitudinal and traverse directions (See 1:17+).  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Kohler with the needle and the differing sizes and their selection as taught by Needle_Sizes_NPL to obtain optimal ranges by routine experimentation.

Regarding claim 43, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a bottom portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 44, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a top portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

	Regarding claim 52, Kohler teaches the use of purl stitches through the citations of any pattern in [0166+] and at Figure 18 shows a middle portion.  Bono more clearly teaches purl stitches at 3:18+.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Kohler to explicitly include purl stitches as taught by Kohler as the use of a known technique to improve similar devices (methods, or products) in the same way is an indication of obviousness.  (See the supreme courts rationale (C) supra.)

Regarding claims 49 and 53-54, Needle_Size_NPL teaches the use of needles for yarn which includes specific sizes of the needles.  The method of using the needle would include the casting of yarn onto the needle.  The Kohler reference at Figure 18 teaches the different areas/portions of the pocket.  The examiner notes that the needle size is a result effective variable.  As described in the Needle_Size_NPL disclosure the size of the needle is optimized for the size of the yarn to be knitted such as lace, superfine, fine, light and medium, bulky, super bulky and jumbo yarn.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Kohler with the needle and the differing sizes and their selection as taught by Needle_Sizes_NPL to obtain optimal ranges by routine experimentation.

Regarding claims 42, 50-51, Kohler teaches:
42: See the abstract, Figure 18 and [0166+] which teach the different portions, the use of yarn such as elongated strands of material, 
50: See Figure 18 and [0166+] wherein the figure teaches the plurality of portions which include a middle portion positioned as claimed.  [0166+] teaches the use of a material which would include yarn for the knitting.
51: See Figure 18 and [0166+] which teaches the different portions and the material for knitting and type of knitting or stitches which would include plain stitches.

Response to Arguments
The applicant argues:

Neither Kohler nor Bono, either alone or in combination, teach or suggest the use of a central portion (the pocket) being knitted in purl stitches while being directly surrounded by adjacent first and second portions knitted using plain stiches all formed from a continuous strand of yarn as recited in claim 1. Bono merely suggests using different knitting patterns to generate different stiffness. The recitation to Kohler teaching purl stitching as asserted on page 8 of the office action (citing paragraph 0166+) has no support as the Kohler reference fails to even discuss purl stitching. Instead Kohler discloses regions being "patterns can be stitched, glued, adhered, fused, melted, thermally bonded or over molded with respective pieces or parts to join them at their seams." (Kohler paragraph [0255]). The present invention claims a single strand of yarn woven into a substrate that forms a center portion of purl stiches bordered and (due to woven from a single strand) directly transitioning into plain stitch knitting on either side. This generates a unique pocket arrangement wherein the purl stitching has an increased depth and give compared to the plain stitching surrounding it on either side. A purely illustrative illustration is as follows.

The use of Purl stitching is well known in the knitting arts.  A purl stitch is similar to stating a screw fastener.  If a fastener were recited then the use of a screw fastener would be obvious as such an obvious species to the genus.  As such, the cited art of record states that any patterns or stitches can be used to form the different sections of the lacrosse pocket wherein the use of purl stitches for the central portion would be obvious based on the cited art of record.  Further, reference the updated rejections above.
In addition, no wherein Kohler nor Bono is it taught or suggested to utilize two different diameter needles using a single continuous strand of yarn as recited in claim 41 as amended. The benefits of such a weave result in a center pocket of greater depth and flexibility than the surrounding two sides. This in turn generates a unique shooting and retaining pocket for the lacrosse substrate. Therefore, a prima facie case of obviousness has not been properly established.

	A review of the applicant’s specification does not find criticality for the utilization of the two different diameter needles as claimed to make this arrangement critical to the inventive concept.  The cited NPL reference clearly shows that using different sized needles is well known in the art.  As such, the use of the different sized needles would be well within the scope of an obvious engineering choice at the time of the invention.  As noted in the above rejections, the optimization of needle size is well known wherein In re Aller makes it obvious to optimize the needle size to achieve the desired results.  The use of these differing needles on a continuous or separate strand of yarn does not change the fact that it is obvious to optimize the needle diameters.  The cited art of record shows that it is well known to use a continuous strand of yarn.  Further, reference In re Larson, where “The court affirmed the rejection holding, among other reasons, ‘that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.’”  (See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965))  As such, the use of one piece continuous strand or separate strands (whether or not they are taught in the cited art of record) is merely a matter of obvious engineering choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711